          Case 1:20-cv-00572-TJK Document 18 Filed 11/30/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                       )
BUZZFEED, INC.                                       )
                                                     )
       Plaintiffs,                                   )
                                                     )
           v.                                        )      Civil Action No. 1:20-cv-572-TJK
U.S. DEPARTMENT OF JUSTICE,                          )
CENTRAL INTELLIGENCE AGENCY,                         )
OFFICE OF THE DIRECTOR OF                            )
NATIONAL INTELLIGENCE,                               )
                                                     )
       Defendant.                                    )
                                                     )


                                  JOINT STATUS REPORT

       The Parties hereby provide the Joint Status Report ordered by the Court, by Minute

Order, on September 27, 2020. On September 25, 2020, the Parties submitted a Joint Status

Report indicating that Defendants ODNI and DOJ had completed their searches, and had

identified responsive records that were undergoing interagency consultation. The JSR indicated

that that interagency consultation process would conclude within 60 days, and that thereafter all

search and production would be complete for this case. Accordingly, on November 24, 2020,

Defendants informed Plaintiffs that the interagency consultation process had concluded, and that

Defendants would provide the final production this week.

       The Parties respectfully request the opportunity to file a Joint Status Report regarding

further proceedings no later than Friday December 11, 2020.

DATED: November 30, 2020`                    Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             ELIZABETH J. SHAPIRO
                                             Deputy Director, Federal Programs Branch

                                             /s/ Christopher R. Healy
Case 1:20-cv-00572-TJK Document 18 Filed 11/30/20 Page 2 of 2




                           CHRISTOPHER R. HEALY
                           Trial Attorney
                           U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           20 Massachusetts Avenue, N.W.
                           Washington, D.C. 20530
                           Telephone: (202) 514-8095
                           Facsimile: (202) 616-8470
                           E-mail: Christopher.Healy@usdoj.gov

                           Counsel for Defendants

                           /s/ Matthew Topic
                           Matthew Topic, IL0037
                           Joshua Burday, IL0042
                           Merrick Wayne, IL0058
                           LOEVY & LOEVY
                           311 North Aberdeen, 3rd Floor
                           Chicago, IL 60607
                           312-243-5900
                           foia@loevy.com

                           Counsel for Plaintiffs
